DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 5/8/2020 is acknowledged.  Claims 20-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leong et al. (US 9,704,670).  
Regarding claim 1, Leong discloses a keycap for a keyboard, the keycap comprising: a key body (200) comprising: a transparent body (240) having a bottom surface and a top external surface (top 240 in Fig. 2); a light-blocking material (opaque 
Regarding claim 4, Leong discloses the top external surface comprising concave curvature. 
Regarding claim 5, Leong discloses the concave curvature being substantially cylindrically concave. 
Regarding claim 6, Leong discloses the concave curvature being substantially spherically concave. 
Regarding claim 7, Leong discloses the top external surface comprising at least two ridged portions along the at least two edges. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leong.  
Regarding claim 2, Leong discloses the transparent body comprising a glass material (silica glass), and the light-blocking material comprises an opaque layer positioned between the glass material and the polymer material.  
Leong discloses substantially the claimed invention except for the material of the carrier body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the carrier body comprising a polymer material as the preferred material in order to provide a known and reliable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 3, Leong discloses the transparent body comprises a transparent polymer material (silica glass). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leong in view of Vandervoort (US 5,515,763).  
Vandervoort teaches the top external surface of the keys comprising a first texture at the center and a second texture radially external to the center, the second texture being different from the first texture.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use different textures in different areas, as taught by Vandervoort, in order to provide the desired felling for the user.  

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 10,493,847) in view of Meierling (US 8,854,312) and Leong et al. (US 9,710,069).  
Regarding claim 24, Yoshida discloses keycap for a keyboard, the keycap comprising: a key body comprising: a transparent body (11) having a bottom surface; a partially mirrored material/polarizing filter (25) positioned under the bottom surface of the transparent body; and a carrier body (13) configured to support the transparent body and the light-partially mirrored. 
Meierling teaches a keycap comprising a transparent body (208), a partially mirrored material/polarizing filter (320) positioned under the transparent body, and an opaque layer (250) positioned under the partially mirrored material, the opaque layer forming an aperture (252), the partially mirrored material overlapping the aperture.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an opaque layer, as taught by Meierling, order to focus light into the opening. 
Leong teaches an opaque layer (306 around 305) positioned under and contacting a partially mirrored/polarizing material (301).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the partially mirrored/polarizing material on top and contacting the opaque layer, as taught by Leong, in order to minimize the profile of the key.  


Regarding claim 26, Yoshida discloses the partially mirrored material is an angle filter (specular reflector, col. 5 lines 48-55).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Meierling and Leong ‘069, and further in view of Leong ‘670.  
Leong teaches the transparent material comprising a top surface having edges and a center, the edges being raised relative to the center.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a recessed center, as taught by Leong, in order to provide an ergonomic keycap.  

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that “there is no basis in Leong for the Examiner’s conclusion that the ‘slightly concave’ keycap of Leong would have a flat bottom surface”, please note that Leong shows in Figures 2 and 3B-3F the keycap 
In response to Applicant's arguments that the entire structure of the keycap and “not just the top surface” are require to have the concave shape, it is noted that changing the bottom surface to be convex (to match the concave top) or any other shape that is not flat would not contribute to Leong’s purpose “to enhance the feel of the key when depressed by a user”.  Rather it will create an undesirable problem of matching the keycap to the rest of the structure below.  
For Applicant’s benefit, the following annotated figure is presented showing the keycap 240 with “a slightly concave shape so as to enhance the feel of the key when depressed by a user”.  

    PNG
    media_image1.png
    345
    587
    media_image1.png
    Greyscale

This would be the plain and reasonable interpretation of one of ordinary skill in the art.  Please note that the structure of bottom surface is independent from the structure top surface.  Additionally, please note that the bottom surface is irrelevant to the feel of the user.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833